THEA~ORNEYGENERAL
                         OF TEXAS




Bon. Sam Lee,                      Opinion Do.   v-563
County Attorney,
Brasorla County,                  Re:   Authority of County Clerk to
Angleton, Texas                         record a brand which is on
                                        cattle transferred     from anoth-
                                        er county when such brand has
                                        been previously    recorded in
                                        his county.
Dear Sir:
          We refer to your letter          of April   14, 1948,   in
which you submit the questions:
                                   QUESTIOD10.    I
          “May two persons  have the same figure as
     a brand, but place it at a different point on
     the animal’s body?
                                   QWSTIOI4 DO. II

           “If cattle are moved from one county to
     another county and vhen the owner goes to re-
     cord his brand in the new county and finds
     another brand recorded and which was recorded
     at a time later than the brand of the person
     who transferred   the cattle   In his original
     county, will the ovner vho transferred      the
     cattle have to change his brand in order ,to
     comply with the statute that no two persons
     can have the same brand.      In other words, when
     the person who transferred     the cattle  goes ln-
     to the Clerk’s   Office to record his brand, can
     the Clerk record the same when he already has
     such a brand legally    recorded in the name of
     another person?”
              Article   6899d,   V. C. S.~, .readsr
              “This Act shall apply to Brasoria County
      only.     In said County each owner of any live-
      stock    mentioned in Chapter 1 of Title 121, of
Hon. Sam Lee - Page 2     (V-563)


     the Revised Civfl Statutes of Texas, of 1925
     shall within six (6)months after this Act
     takes effect     have his mark and brand for such
     stock recorded in the office       of the County
     Clerk of said County. Such owners shall so
     record such marks and brands whether the same
     have been heretofore      recorded or not.      The own-
     er shall have the right to have his mark and
     brand recorded In his name who according          to
     the present records of said County first          re-
     corded the same in the County, or In event it
     can not be ascertained       from the records who
     first    recorded same In the County, then the
     person who has been using such mark and brand
     the longest shall have the right to have the
      same recorded in his name. After the explra-
     tion of six (6)months from the taking effect
     of this Act all records of marks and brands
     now in existence      in said County shall no long-
      er have any force or effect      and after the ex-
      piration    of six (6)months only the records
     made after this Act takes effect         shall be ex-
     amined or considered in recording         marks and
      brands in said County.        Immediately upon the
      taking effect     of this Act the County Clerk of
      said County shall have this Act published in
      some newspaper of general circulation         in the
      County for a period of thirty       (30) days, which
      publication     shall be paid for by the County
      out of the General County Fund. Acts 1939,
      46th Leg., Spec. L., p. 516,8 1.”
           Article   1486, V. P. C.,    reads:
           “Any county clerk who shall record any
     brand when the person having the same recorded
     fails  to designate the part of the animal upon
     which the same Is to be placed shall be fined
     not less than ten or more than fifty   dollars.”

           We   quote from Attorney General’s      Opinion Bo. O-
1114 referred    to by you in your request:
     ”        we hold the opinion that you were cor-
     r&i in advising your county clerk that it Is
     possible    for two persons to have the same fig-
     ure as a brand, if they place it at a distlnc-
     tively   different  place on the animal’s body.”
Hon. Sam Lee - Page   3 (V-563)


            In view of the foregoing,  if a brand is recorded
in Brazorla County, which record designates    the place on
an animal where such brand shall be placed, another owner
may not have the same brand recorded to be placed at the
same designated place on an animal; but may record the same
figure,  letter   or character to be placed at a different  des-
ignated place on such animal.


           If a brand Is recorded in Brazorla County,
     which record designates   the place on an animal
     where such brand shall be placed, another own-
     er may not have the same brand recorded to be
     placed at the same designated place on an ani-
     mal; but may record the same figure,   letter   or
     character to be placed at a different    deslgnat-
     ed place on such animal.
                                         Very truly   yours?
                                    ATTORNEY
                                           GENERALOF       TEXkS




W’W:wb


                                     APPROVED: